EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5: “wherein the given distance includes…of the additional object to the end of the additional object on the side of the straight line.”
Claim 8: “the second distance is from the center of the additional object to end….”
Claim 14: “…the straight line is connecting a user position and the given object.”
Claim 15: “…the straight line is connecting a user position and the given object.”

DETAILED ACTION
This action is in response to communications filed 12/6/2021:
Claims 1-15 are pending
35 USC 101 rejection is withdrawn
35 USC 112a rejection is withdrawn
Claim objections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/6/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of 9/13/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 14-15, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Nakayama and Gustafsson fail to explicitly teach the newly amended elements of claims 1 and 14-15. For example, the prior art fails to teach the “radius ratio” as described by the amendments, including the first and second distances are described. The Examiner does note that the interpretation of “radius ratio” is based on ¶110-117 of the specification as filed. Specifically, the text states “Also, the radius ratio in such a case is the ratio of the distance from the position 012 as the center of the object OBJ2 to the straight line connecting the origin O and the position 011 to the distance from the position 012 to the end of the object OBJ2 on the side of the straight line” [¶113] and “The radius ratio is information indicating an amount of deviation of the position 012 as the center of the object OBJ2 from the vector OP1, i.e., an amount of deviation of the position 012 from the straight line connecting the origin O and the position 011. Such a radius ratio can be said to be information indicating the positional relationship with the object OBJ1 dependent upon the size of the object OBJ2” [¶115]. It is understood by the Examiner that the radius ratio must be based on a distance from a center of the additional object to a straight line (e.g. understood to be any distance from the additional object as long as it is measured from the center to the straight line).
The respective dependent claims are also allowable as they depend upon an allowable parent claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651